
	
		II
		Calendar No. 54
		112th CONGRESS
		1st Session
		S. 398
		[Report No. 112–18]
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Bingaman (for
			 himself, Ms. Murkowski,
			 Mr. Begich, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Whitehouse, Mr. Wyden, Mrs.
			 Murray, Mr. Coons,
			 Mr. Baucus, Ms.
			 Cantwell, Mrs. Shaheen,
			 Mrs. Feinstein, Mr. Menendez, Mr.
			 Warner, Mr. Merkley,
			 Ms. Stabenow, Mr. Udall of Colorado, Mr.
			 Pryor, Mr. Franken,
			 Mr. Lieberman, Mr. Durbin, Mr.
			 Casey, Mr. Kohl,
			 Mrs. McCaskill, Mr. Carper, Mr. Johnson of
			 South Dakota, and Mr.
			 Schumer) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		
			May 18, 2011
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Energy Policy and Conservation Act to
		  improve the energy-efficiency of certain appliances and equipment, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Implementation of National
			 Consensus Appliance Agreements Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Energy conservation standards.
					Sec. 3. Energy conservation standards for heat pump pool
				heaters.
					Sec. 4. GU–24 base lamps.
					Sec. 5. Efficiency standards for bottle-type water dispensers,
				commercial hot food holding cabinets, and portable electric spas.
					Sec. 6. Test procedure petition process.
					Sec. 7. Amendments to home appliance test methods.
					Sec. 8. Credit for Energy Star smart appliances.
					Sec. 9. Video game console energy efficiency study.
					Sec. 10. Refrigerator and freezer standards.
					Sec. 11. Room air conditioner standards.
					Sec. 12. Uniform efficiency descriptor for covered water
				heaters.
					Sec. 13. Clothes dryers.
					Sec. 14. Standards for clothes washers.
					Sec. 15. Dishwashers.
					Sec. 16. Standards for certain reflector
				lamps.
					Sec.
				16.17.
				Petition for amended standards.
					Sec.
				17.18.
				Prohibited acts.
					Sec.
				18.19.
				Outdoor lighting.
					Sec.
				19.20.
				Standards for commercial furnaces.
					Sec.
				20.21.
				Service over the counter, self-contained, medium temperature commercial
				refrigerators.
					Sec.
				21.22. Motor
				market assessment and commercial awareness program.
					Sec.
				22.23. Study
				of compliance with energy standards for appliances.
					Sec.
				23.24. Study
				of direct current electricity supply in certain buildings.
					Sec.
				24.25.
				Technical corrections.
				
			2.Energy
			 conservation standards
			(a)Definition of
			 energy conservation standardSection 321 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6291) is amended—
				(1)by striking
			 paragraph (6) and inserting the following:
					
						(6)Energy
				conservation standard
							(A)In
				generalThe term energy conservation standard means
				1 or more performance standards that—
								(i)for covered
				products (excluding clothes washers, dishwashers, showerheads, faucets, water
				closets, and urinals), prescribe a minimum level of energy efficiency or a
				maximum quantity of energy use, determined in accordance with test procedures
				prescribed under section 323;
								(ii)for showerheads,
				faucets, water closets, and urinals, prescribe a minimum level of water
				efficiency or a maximum quantity of water use, determined in accordance with
				test procedures prescribed under section 323; and
								(iii)for clothes
				washers and dishwashers—
									(I)prescribe a
				minimum level of energy efficiency or a maximum quantity of energy use,
				determined in accordance with test procedures prescribed under section 323;
				and
									(II)include a
				minimum level of water efficiency or a maximum quantity of water use,
				determined in accordance with those test procedures.
									(B)InclusionsThe
				term energy conservation standard includes—
								(i)1 or more design
				requirements, if the requirements were established—
									(I)on or before the
				date of enactment of this subclause;
									(II)as part of a
				direct final rule under section 325(p)(4); or
									(III)as part of a
				final rule published on or after January 1, 2012; and
									(ii)any other
				requirements that the Secretary may prescribe under section 325(r).
								(C)ExclusionThe
				term energy conservation standard does not include a performance
				standard for a component of a finished covered product, unless regulation of
				the component is specifically authorized or established pursuant to this
				title.
							;
				and
				(2)by adding at the
			 end the following:
					
						(67)EERThe
				term EER means energy efficiency ratio.
						(68)HSPFThe
				term HSPF means heating seasonal performance
				factor.
						.
				(b)EER and HSPF
			 test proceduresSection 323(b) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6293(b)) is amended by adding at the end the
			 following:
				
					(19)EER and HSPF
				test procedures
						(A)In
				generalSubject to subparagraph (B), for purposes of residential
				central air conditioner and heat pump standards that take effect on or before
				January 1, 2015—
							(i)the EER shall be
				tested at an outdoor test temperature of 95 degrees Fahrenheit; and
							(ii)the HSPF shall
				be calculated based on Region IV conditions.
							(B)RevisionsThe
				Secretary may revise the EER outdoor test temperature and the conditions for
				HSPF calculations as part of any rulemaking to revise the central air
				conditioner and heat pump test
				method.
						.
			(c)Central air
			 conditioners and heat pumpsSection 325(d) of the Energy Policy
			 and Conservation Act (42 U.S.C. 6295(d)) is amended by adding at the end the
			 following:
				
					(4)Central air
				conditioners and heat pumps (except through-the-wall central air conditioners,
				through-the-wall central air conditioning heat pumps, and small duct, high
				velocity systems) manufactured on or after January 1, 2015
						(A)Base national
				standards
							(i)Seasonal energy
				efficiency ratioThe seasonal energy efficiency ratio of central
				air conditioners and central air conditioning heat pumps manufactured on or
				after January 1, 2015, shall not be less than the following:
								(I)Split Systems: 13
				for central air conditioners and 14 for heat pumps.
								(II)Single Package
				Systems: 14.
								(ii)Heating
				seasonal performance factorThe heating seasonal performance
				factor of central air conditioning heat pumps manufactured on or after January
				1, 2015, shall not be less than the following:
								(I)Split Systems:
				8.2.
								(II)Single Package
				Systems: 8.0.
								(B)Regional
				standards
							(i)Seasonal energy
				efficiency ratioThe seasonal energy efficiency ratio of central
				air conditioners and central air conditioning heat pumps manufactured on or
				after January 1, 2015, and installed in States having historical average
				annual, population weighted, heating degree days less than 5,000 (specifically
				the States of Alabama, Arizona, Arkansas, California, Delaware, Florida,
				Georgia, Hawaii, Kentucky, Louisiana, Maryland, Mississippi, Nevada, New
				Mexico, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, and
				Virginia) or in the District of Columbia, the Commonwealth of Puerto Rico, or
				any other territory or possession of the United States shall not be less than
				the following:
								(I)Split Systems: 14
				for central air conditioners and 14 for heat pumps.
								(II)Single Package
				Systems: 14.
								(ii)Energy
				efficiency ratioThe energy efficiency ratio of central air
				conditioners (not including heat pumps) manufactured on or after January 1,
				2015, and installed in the State of Arizona, California, New Mexico, or Nevada
				shall be not less than the following:
								(I)Split Systems:
				12.2 for split systems having a rated cooling capacity less than 45,000 BTU per
				hour and 11.7 for products having a rated cooling capacity equal to or greater
				than 45,000 BTU per hour.
								(II)Single Package
				Systems: 11.0.
								(iii)Application
				of subsection (o)(6)Subsection
				(o)(6) shall apply to the regional standards set forth in this
				subparagraph.
							(C)Amendment of
				standards
							(i)In
				generalNot later than January 1, 2017, the Secretary shall
				publish a final rule to determine whether the standards in effect for central
				air conditioners and central air conditioning heat pumps should be
				amended.
							(ii)ApplicationThe
				rule shall provide that any amendments shall apply to products manufactured on
				or after January 1, 2022.
							(D)Consideration
				of additional performance standards or efficiency criteria
							(i)ForumNot
				later than 4 years in advance of the expected publication date of a final rule
				for central air conditioners and heat pumps under subparagraph (C), the
				Secretary shall convene and facilitate a forum for interested persons that are
				fairly representative of relevant points of view (including representatives of
				manufacturers of the covered product, States, and efficiency advocates), as
				determined by the Secretary, to consider adding additional performance
				standards or efficiency criteria in the forthcoming rule.
							(ii)RecommendationIf,
				within 1 year of the initial convening of such a forum, the Secretary receives
				a recommendation submitted jointly by such representative interested persons to
				add 1 or more performance standards or efficiency criteria, the Secretary shall
				incorporate the performance standards or efficiency criteria in the rulemaking
				process, and, if justified under the criteria established in this section,
				incorporate such performance standards or efficiency criteria in the revised
				standard.
							(iii)No
				recommendationIf no such joint recommendation is made within 1
				year of the initial convening of such a forum, the Secretary may add additional
				performance standards or efficiency criteria if the Secretary finds that the
				benefits substantially exceed the burdens of the action.
							(E)New
				construction levels
							(i)In
				generalAs part of any final rule concerning central air
				conditioner and heat pump standards published after June 1, 2013, the Secretary
				shall determine if the building code levels specified in section 327(f)(3)(C)
				should be amended subject to meeting the criteria of subsection (o) when
				applied specifically to new construction.
							(ii)Effective
				dateAny amended levels shall not take effect before January 1,
				2018.
							(iii)Amended
				levelsThe final rule shall contain the amended levels, if
				any.
							.
			(d)Through-the-Wall
			 central air conditioners, through-the-Wall central air conditioning heat pumps,
			 and small duct, high velocity systemsSection 325(d) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6295(d)) (as amended by
			 subsection (c)) is amended by adding at the end the following:
				
					(5)Standards for
				through-the-wall central air conditioners, through-the-wall central air
				conditioning heat pumps, and small duct, high velocity systems
						(A)DefinitionsIn
				this paragraph:
							(i)Small duct,
				high velocity systemThe term small duct, high velocity
				system means a heating and cooling product that contains a blower and
				indoor coil combination that—
								(I)is designed for,
				and produces, at least 1.2 inches of external static pressure when operated at
				the certified air volume rate of 220–350 CFM per rated ton of cooling;
				and
								(II)when applied in
				the field, uses high velocity room outlets generally greater than 1,000 fpm
				that have less than 6.0 square inches of free area.
								(ii)Through-the-wall
				central air conditioner; through-the-wall central air conditioning heat
				pumpThe terms through-the-wall central air
				conditioner and through-the-wall central air conditioning heat
				pump mean a central air conditioner or heat pump, respectively, that is
				designed to be installed totally or partially within a fixed-size opening in an
				exterior wall, and—
								(I)is not
				weatherized;
								(II)is clearly and
				permanently marked for installation only through an exterior wall;
								(III)has a rated
				cooling capacity no greater than 30,000 Btu/hr;
								(IV)exchanges all of
				its outdoor air across a single surface of the equipment cabinet; and
								(V)has a combined
				outdoor air exchange area of less than 800 square inches (split systems) or
				less than 1,210 square inches (single packaged systems) as measured on the
				surface area described in subclause (IV).
								(iii)RevisionThe
				Secretary may revise the definitions contained in this subparagraph through
				publication of a final rule.
							(B)Small-duct
				high-velocity systems
							(i)Seasonal energy
				efficiency ratioThe seasonal energy efficiency ratio for
				small-duct high-velocity systems shall be not less than 11.00 for products
				manufactured on or after January 23, 2006.
							(ii)Heating
				seasonal performance factorThe heating seasonal performance
				factor for small-duct high-velocity systems shall be not less than 6.8 for
				products manufactured on or after January 23, 2006.
							(C)Rulemaking
							(i)In
				generalNot later than June 30, 2011, the Secretary shall publish
				a final rule to determine whether standards for through-the-wall central air
				conditioners, through-the-wall central air conditioning heat pumps and small
				duct, high velocity systems should be amended.
							(ii)ApplicationThe
				rule shall provide that any new or amended standard shall apply to products
				manufactured on or after June 30,
				2016.
							.
			(e)FurnacesSection
			 325(f) of the Energy Policy and Conservation Act (42 U.S.C. 6295(f)) is amended
			 by adding at the end the following:
				
					(5)Non-weatherized
				furnaces (including mobile home furnaces, but not including boilers)
				manufactured on or after May 1, 2013, and weatherized furnaces manufactured on
				or after January 1, 2015
						(A)Base national
				standards
							(i)
				Non-weatherized furnacesThe annual fuel utilization efficiency
				of non-weatherized furnaces manufactured on or after May 1, 2013, shall be not
				less than the following:
								(I)Gas furnaces, a
				level determined by the Secretary in a final rule published not later than June
				30, 2011.
								(II)Oil furnaces, 83
				percent.
								(ii)Weatherized
				furnacesThe annual fuel utilization efficiency of weatherized
				gas furnaces manufactured on or after January 1, 2015, shall be not less than
				81 percent.
							(B)Regional
				standard
							(i)Annual fuel
				utilization efficiencyNot later than June 30, 2011, the
				Secretary shall—
								(I)publish a final
				rule determining whether to establish a standard for the annual fuel
				utilization efficiency of non-weatherized gas furnaces manufactured on or after
				May 1, 2013, and installed in States having historical average annual,
				population weighted, heating degree days equal to or greater than 5,000
				(specifically the States of Alaska, Colorado, Connecticut, Idaho, Illinois,
				Indiana, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota, Missouri,
				Montana, Nebraska, New Hampshire, New Jersey, New York, North Dakota, Ohio,
				Oregon, Pennsylvania, Rhode Island, South Dakota, Utah, Vermont, Washington,
				West Virginia, Wisconsin, and Wyoming); and
								(II)include in the
				final rule described in subclause (I) any regional standard established under
				this subparagraph.
								(ii)Application of
				subsection (o)(6)Subsection
				(o)(6) shall apply to any regional standard established under this
				subparagraph.
							(C)Amendment of
				standards
							(i)Non-weatherized
				furnaces
								(I)In
				generalNot later than January 1, 2014, the Secretary shall
				publish a final rule to determine whether the standards in effect for
				non-weatherized furnaces should be amended.
								(II)ApplicationThe
				rule shall provide that any amendments shall apply to products manufactured on
				or after January 1, 2019.
								(ii)Weatherized
				furnaces
								(I)In
				generalNot later than January 1, 2017, the Secretary shall
				publish a final rule to determine whether the standard in effect for
				weatherized furnaces should be amended.
								(II)ApplicationThe
				rule shall provide that any amendments shall apply to products manufactured on
				or after January 1, 2022.
								(D)New
				construction levels
							(i)In
				general
								(I)Final rule
				published after January 1, 2011As part of any final rule
				concerning furnace standards published after January 1, 2011, the Secretary
				shall establish the building code levels referred to in subclauses (I)(aa),
				(II)(aa), and (III)(aa) of section 327(f)(3)(C)(i) subject to meeting the
				criteria of subsection (o) when applied specifically to new
				construction.
								(II)Final rule
				published after June 1, 2013As part of any final rule concerning
				furnace standards published after June 1, 2013, the Secretary shall determine
				if the building code levels specified in or pursuant to section 327(f)(3)(C)
				should be amended subject to meeting the criteria of subsection (o) when
				applied specifically to new construction.
								(ii)Effective
				dateAny amended levels shall not take effect before January 1,
				2018.
							(iii)Amended
				levelsThe final rule shall contain the amended levels, if
				any.
							.
			(f)Exception for
			 certain building code requirementsSection 327(f) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6297(f)) is amended—
				(1)in paragraph (3),
			 by striking subparagraphs (B) through (F) and inserting the following:
					
						(B)The code does not
				contain a mandatory requirement that, under all code compliance paths, requires
				that the covered product have an energy efficiency exceeding 1 of the following
				levels:
							(i)The applicable
				energy conservation standard established in or prescribed under section
				325.
							(ii)The level
				required by a regulation of the State for which the Secretary has issued a rule
				granting a waiver under subsection (d).
							(C)If the energy
				consumption or conservation objective in the code is determined using covered
				products, including any baseline building designs against which all submitted
				building designs are to be evaluated, the objective is based on the use of
				covered products having efficiencies not exceeding—
							(i)for residential
				furnaces, central air conditioners, and heat pumps, effective not earlier than
				January 1, 2013, and until such time as a level takes effect for the product
				under clause (ii)—
								(I)for the States
				described in section 325(f)(5)(B)(i)—
									(aa)for gas
				furnaces, an AFUE level determined by the Secretary; and
									(bb)14
				SEER for central air conditioners (not including heat pumps);
									(II)for the States
				and other localities described in section 325(d)(4)(B)(i) (except for the
				States of Arizona, California, Nevada, and New Mexico)—
									(aa)for gas
				furnaces, an AFUE level determined by the Secretary; and
									(bb)15
				SEER for central air conditioners;
									(III)for the States
				of Arizona, California, Nevada, and New Mexico—
									(aa)for gas
				furnaces, an AFUE level determined by the Secretary;
									(bb)15
				SEER for central air conditioners;
									(cc)an
				EER of 12.5 for air conditioners (not including heat pumps) with cooling
				capacity less than 45,000 Btu per hour; and
									(dd)an
				EER of 12.0 for air conditioners (not including heat pumps) with cooling
				capacity of 45,000 Btu per hour or more; and
									(IV)for all
				States—
									(aa)85
				percent AFUE for oil furnaces; and
									(bb)15
				SEER and 8.5 HSPF for heat pumps;
									(ii)the building
				code levels established pursuant to section 325; or
							(iii)the applicable
				standards or levels specified in subparagraph (B).
							(D)The credit to the
				energy consumption or conservation objective allowed by the code for installing
				a covered product having an energy efficiency exceeding the applicable standard
				or level specified in subparagraph (C) is on a 1-for-1 equivalent energy use or
				equivalent energy cost basis, which may take into account the typical lifetimes
				of the products and building features, using lifetimes for covered products
				based on information published by the Department of Energy or the American
				Society of Heating, Refrigerating and Air-Conditioning Engineers.
						(E)If the code sets
				forth 1 or more combinations of items that meet the energy consumption or
				conservation objective, and if 1 or more combinations specify an efficiency
				level for a covered product that exceeds the applicable standards and levels
				specified in subparagraph (B)—
							(i)there is at least
				1 combination that includes such covered products having efficiencies not
				exceeding 1 of the standards or levels specified in subparagraph (B);
				and
							(ii)if 1 or more
				combinations of items specify an efficiency level for a furnace, central air
				conditioner, or heat pump that exceeds the applicable standards and levels
				specified in subparagraph (B), there is at least 1 combination that the State
				has found to be reasonably achievable using commercially available technologies
				that includes such products having efficiencies at the applicable levels
				specified in subparagraph (C), except that no combination need include a
				product having an efficiency less than the level specified in subparagraph
				(B)(ii).
							(F)The energy
				consumption or conservation objective is specified in terms of an estimated
				total consumption of energy (which may be specified in units of energy or its
				equivalent
				cost).
						;
				(2)in paragraph
			 (4)(B)—
					(A)by inserting
			 after building code the first place it appears the following:
			 contains a mandatory requirement that, under all code compliance
			 paths,; and
					(B)by striking
			 unless the and all that follows through subsection
			 (d); and
					(3)by adding at the
			 end the following:
					
						(5)Replacement of
				covered productParagraph (3) shall not apply to the replacement
				of a covered product serving an existing building unless the replacement
				results in an increase in capacity greater than—
							(A)12,000 Btu per
				hour for residential air conditioners and heat pumps; or
							(B)20 percent for
				other covered
				products.
							.
				3.Energy
			 conservation standards for heat pump pool heaters
			(a)Definitions
				(1)Efficiency
			 descriptorSection 321(22) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6291(22)) is amended—
					(A)in subparagraph
			 (E), by inserting gas-fired before pool heaters;
			 and
					(B)by adding at the
			 end the following:
						
							(F)For heat pump
				pool heaters, coefficient of performance of heat pump pool
				heaters.
							.
					(2)Coefficient of
			 performance of heat pump pool heatersSection 321 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6291) is amended by inserting after
			 paragraph (25) the following:
					
						(25A)Coefficient of performance of heat pump pool
				heatersThe term coefficient of performance of heat pump
				pool heaters means the ratio of the capacity to power input value
				obtained at the following rating conditions: 50.0 °F db/44.2 °F wb outdoor air
				and 80.0 °F entering water temperatures, according to AHRI Standard
				1160.
						.
				(3)Thermal
			 efficiency of gas-fired pool heatersSection 321(26) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6291(26)) is amended by inserting
			 gas-fired before pool heaters.
				(b)Standards for
			 pool heatersSection 325(e)(2) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(e)(2)) is amended—
				(1)by striking
			 (2) The thermal efficiency of pool heaters and inserting the
			 following:
					
						(2)Pool
				heaters
							(A)Gas-fired pool
				heatersThe thermal efficiency of gas-fired pool
				heaters
							;
				and
				(2)by adding at the
			 end the following:
					
						(B)Heat pump pool
				heatersHeat pump pool heaters manufactured on or after the date
				of enactment of this subparagraph shall have a minimum coefficient of
				performance of
				4.0.
						.
				4.GU–24 base
			 lamps
			(a)DefinitionsSection
			 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291) (as amended by
			 section 2(a)(2)) is amended by adding at the end the following:
				
					(69)GU–24The
				term GU–24 means the designation of a lamp socket, based on a
				coding system by the International Electrotechnical Commission, under
				which—
						(A)G
				indicates a holder and socket type with 2 or more projecting contacts, such as
				pins or posts;
						(B)U
				distinguishes between lamp and holder designs of similar type that are not
				interchangeable due to electrical or mechanical requirements; and
						(C)24 indicates the
				distance in millimeters between the electrical contact posts.
						(70)GU–24 adaptor
						(A)In
				generalThe term GU–24
				Adaptor means a 1-piece device, pig-tail, wiring harness, or other such
				socket or base attachment that—
							(i)connects to a GU–24 socket on 1 end and
				provides a different type of socket or connection on the other end; and
							(ii)does not alter the voltage.
							(B)ExclusionThe term GU–24 Adaptor does
				not include a fluorescent ballast with a GU–24 base.
						(71)GU–24 base
				lampGU–24 base lamp means a light bulb designed to
				fit in a GU–24
				socket.
					.
			(b)StandardsSection
			 325 of the Energy Policy and Conservation Act (42 U.S.C. 6295) is
			 amended—
				(1)by redesignating
			 subsection (ii) as subsection (jj); and
				(2)by inserting
			 after subsection (hh) the following:
					
						(ii)GU–24 base
				lamps
							(1)In
				generalA GU–24 base lamp shall not be an incandescent lamp as
				defined by ANSI.
							(2)GU–24
				adaptorsGU–24 adaptors shall not adapt a GU–24 socket to any
				other line voltage
				socket.
							.
				5.Efficiency standards for bottle-type water
			 dispensers, commercial hot food holding cabinets, and portable electric
			 spas
			(a)DefinitionsSection 321 of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6291) (as amended by section 4(a)) is amended by adding
			 at the end the following:
				
					(72)Bottle-type water dispenserThe term bottle-type water
				dispenser means a drinking water dispenser that is—
						(A)designed for dispensing hot and cold water;
				and
						(B)uses a removable bottle or container as the
				source of potable water.
						(73)Commercial hot food holding
				cabinet
						(A)In generalThe term commercial hot food holding
				cabinet means a heated, fully-enclosed compartment that—
							(i)is designed to maintain the temperature of
				hot food that has been cooked in a separate appliance;
							(ii)has 1 or more solid or glass doors;
				and
							(iii)has an interior volume of 8 cubic feet or
				more.
							(B)ExclusionsThe term commercial hot food holding
				cabinet does not include—
							(i)a heated glass merchandising
				cabinet;
							(ii)a drawer warmer;
							(iii)a cook-and-hold appliance; or
							(iv)a mobile serving
				cart with both hot and cold compartments.
							(74)Compartment bottle-type water
				dispenserThe term
				compartment bottle-type water dispenser means a drinking water
				dispenser that—
						(A)is designed for dispensing hot and cold
				water;
						(B)uses a removable bottle or container as the
				source of potable water; and
						(C)includes a refrigerated compartment with or
				without provisions for making ice.
						(75)Portable electric spa
						(A)In generalThe term portable electric spa
				means a factory-built electric spa or hot tub that—
							(i)is intended for the immersion of persons in
				heated water circulated in a closed system; and
							(ii)is not intended to be drained and filled
				with each use.
							(B)InclusionsThe term portable electric spa
				includes—
							(i)a filter;
							(ii)a heater (including an electric, solar, or
				gas heater);
							(iii)a pump;
							(iv)a control; and
							(v)other equipment, such as a light, a blower,
				and water sanitizing equipment.
							(C)ExclusionsThe term portable electric spa
				does not include—
							(i)a permanently installed spa that, once
				installed, cannot be moved; or
							(ii)a spa that is specifically designed and
				exclusively marketed for medical treatment or physical therapy purposes.
							(76)Water dispenserThe term water dispenser means
				a factory-made assembly that—
						(A)mechanically cools and heats potable water;
				and
						(B)dispenses the cooled or heated water by
				integral or remote
				means.
						.
			(b)Coverage
				(1)In
			 generalSection 322(a) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6292(a)) is
			 amended—
					(A)by redesignating
			 paragraph (20) as paragraph (23); and
					(B)by inserting
			 after paragraph (19) the following:
						
							(20)Bottle-type water dispensers and
				compartment bottle-type water dispensers.
							(21)Commercial hot food holding
				cabinets.
							(22)Portable electric
				spas.
							.
					(2)Conforming
			 amendments
					(A)Section 324 of
			 the Energy Policy and Conservation Act (42 U.S.C. 6294) is amended by striking
			 (19) each place it appears in subsections (a)(3), (b)(1)(B),
			 (b)(3), and (b)(5) and inserting (23).
					(B)Section 325(l) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6295(l)) is amended by
			 striking paragraph (19) each place it appears in paragraphs (1)
			 and (2) and inserting paragraph (23).
					(c)Test proceduresSection 323(b) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6293(b)) (as amended by section 2(b)) is amended by
			 adding at the end the following:
				
					(20)Bottle-type water dispensers
						(A)In generalTest procedures for bottle-type water
				dispensers and compartment bottle-type water dispensers shall be based on the
				document Energy Star Program Requirements for Bottled Water Coolers
				version 1.1 published by the Environmental Protection Agency.
						(B)Integral, automatic timersA unit with an integral, automatic timer
				shall not be tested under this paragraph using section 4D of the test criteria
				(relating to Timer Usage).
						(21)Commercial hot food holding
				cabinets
						(A)In generalTest procedures for commercial hot food
				holding cabinets shall be based on the test procedures described in ANSI/ASTM
				F2140–01 (Test for idle energy rate-dry test).
						(B)Interior volumeInterior volume shall be based under this
				paragraph on the method demonstrated in the document Energy Star Program
				Requirements for Commercial Hot Food Holding Cabinets of the
				Environmental Protection Agency, as in effect on August 15, 2003.
						(22)Portable electric spas
						(A)In generalTest procedures for portable electric spas
				shall be based on the test method for portable electric spas described in
				section 1604 of title 20, California Code of Regulations, as amended on
				December 3, 2008.
						(B)Normalized consumptionConsumption shall be normalized under this
				paragraph for a water temperature difference of 37 degrees Fahrenheit.
						(C)ANSI test procedureIf the American National Standards
				Institute publishes a test procedure for portable electric spas, the Secretary
				shall revise the procedure established under this paragraph, as determined
				appropriate by the
				Secretary.
						.
			(d)StandardsSection 325 of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6295) (as amended by section 4(b)) is amended—
				(1)by redesignating
			 subsection (ii) as subsection (mm); and
				(2)by inserting
			 after subsection (hh) the following:
					
						(ii)Bottle-Type water dispensersEffective beginning on the date that is 1
				year after the date of enactment of the Implementation of National Consensus Appliance Agreements
				Act of 2011—
							(1)a bottle-type water dispenser shall not
				have standby energy consumption that is greater than 1.2 kilowatt-hours per
				day; and
							(2)a compartment bottle-type water dispenser
				shall not have standby energy consumption that is greater than 1.3
				kilowatt-hours per day.
							(jj)Commercial hot food holding
				cabinetsEffective beginning
				on the date that is 1 year after the date of enactment of the
				Implementation of National Consensus
				Appliance Agreements Act of 2011, a commercial hot food holding
				cabinet shall have a maximum idle energy rate of 40 watts per cubic foot of
				interior volume.
						(kk)Portable electric spasEffective beginning on the date that is 1
				year after the date of enactment of the Implementation of National Consensus Appliance Agreements
				Act of 2011, a portable electric spa shall not have a normalized
				standby power rate of greater than 5 (V2/3) Watts
				(in which V equals the fill volume (in gallons)).
						(ll)Revisions
							(1)In generalNot later than the date that is 3 years
				after the date of enactment of the Implementation of National Consensus Appliance Agreements
				Act of 2011, the Secretary shall—
								(A)consider in accordance with subsection (o)
				revisions to the standards established under subsections (ii), (jj), and (kk);
				and
								(B)(i)publish a final rule establishing the
				revised standards; or
									(ii)make a finding that no revisions are
				technically feasible and economically justified.
									(2)Effective
				dateAny revised standards
				under this subsection shall take effect not earlier than the date that is 3
				years after the date of the publication of the final
				rule.
							.
				(e)PreemptionSection 327 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6297) is amended—
				(1)in subsection (b)—
					(A)in paragraph (6), by striking
			 or after the semicolon at the end;
					(B)in paragraph (7), by striking the period at
			 the end and inserting ; or; and
					(C)by adding at the end the following:
						
							(8)is a regulation that—
								(A)establishes efficiency standards for
				bottle-type water dispensers, compartment bottle-type water dispensers,
				commercial hot food holding cabinets, or portable electric spas; and
								(B)is in effect on or before the date of
				enactment of this paragraph.
								;
				and
					(2)in subsection (c)—
					(A)in paragraph (8)(B), by striking
			 and after the semicolon at the end;
					(B)in paragraph (9)—
						(i)by striking except that— and
			 all that follows through if the Secretary and inserting
			 except that if the Secretary;
						(ii)by redesignating clauses (i) and (ii) as
			 subparagraphs (A) and (B), respectively, and indenting appropriately;
			 and
						(iii)in subparagraph (B) (as so redesignated),
			 by striking the period at the end and inserting ; or; and
						(C)by adding at the end the following:
						
							(10)is a regulation that—
								(A)establishes efficiency standards for
				bottle-type water dispensers, compartment bottle-type water dispensers,
				commercial hot food holding cabinets, or portable electric spas; and
								(B)is adopted by the California Energy
				Commission on or before January 1,
				2013.
								.
					6.Test procedure
			 petition process
			(a)Consumer
			 products other than automobilesSection 323(b)(1) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6293(b)(1)) is amended—
				(1)in subparagraph
			 (A)(i), by striking amend and inserting publish in the
			 Federal Register amended; and
				(2)by adding at the
			 end the following:
					
						(B)Petitions
							(i)In
				generalIn the case of any covered product, any person may
				petition the Secretary to conduct a rulemaking—
								(I)to prescribe a
				test procedure for the covered product; or
								(II)to amend the
				test procedures applicable to the covered product to more accurately or fully
				comply with paragraph (3).
								(ii)DeterminationThe
				Secretary shall—
								(I)not later than 90
				days after the date of receipt of the petition, publish the petition in the
				Federal Register; and
								(II)not later than
				180 days after the date of receipt of the petition, grant or deny the
				petition.
								(iii)BasisThe
				Secretary shall grant a petition if the Secretary finds that the petition
				contains evidence that, assuming no other evidence was considered, provides an
				adequate basis for determining that an amended test procedure would more
				accurately or fully comply with paragraph (3).
							(iv)Effect on
				other requirementsThe granting of a petition by the Secretary
				under this subparagraph shall create no presumption with respect to the
				determination of the Secretary that the proposed test procedure meets the
				requirements of paragraph (3).
							(v)Rulemaking
								(I)In
				generalExcept as provided in subclause (II), not later than the
				end of the 18-month period beginning on the date of granting a petition, the
				Secretary shall publish an amended test procedure or a determination not to
				amend the test procedure.
								(II)ExtensionThe
				Secretary may extend the period described in subclause (I) for 1 additional
				year.
								(III)Direct final
				ruleThe Secretary may adopt a consensus test procedure in
				accordance with the direct final rule procedure established under section
				325(p)(4).
								(C)Test
				proceduresThe Secretary may, in accordance with the requirements
				of this subsection, prescribe test procedures for any consumer product
				classified as a covered product under section 322(b).
						(D)New or amended
				test proceduresThe Secretary shall direct the National Institute
				of Standards and Technology to assist in developing new or amended test
				procedures.
						.
				(b)Certain
			 industrial equipmentSection 343 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6314) is amended—
				(1)in subsection
			 (a), by striking paragraph (1) and inserting the following:
					
						(1)Amendment and
				petition process
							(A)In
				generalAt least once every 7 years, the Secretary shall review
				test procedures for all covered equipment and—
								(i)publish in the
				Federal Register amended test procedures with respect to any covered equipment,
				if the Secretary determines that amended test procedures would more accurately
				or fully comply with paragraphs (2) and (3); or
								(ii)publish notice
				in the Federal Register of any determination not to amend a test
				procedure.
								(B)Petitions
								(i)In
				generalIn the case of any class or category of covered
				equipment, any person may petition the Secretary to conduct a
				rulemaking—
									(I)to prescribe a
				test procedure for the covered equipment; or
									(II)to amend the
				test procedures applicable to the covered equipment to more accurately or fully
				comply with paragraphs (2) and (3).
									(ii)DeterminationThe
				Secretary shall—
									(I)not later than 90
				days after the date of receipt of the petition, publish the petition in the
				Federal Register; and
									(II)not later than
				180 days after the date of receipt of the petition, grant or deny the
				petition.
									(iii)BasisThe
				Secretary shall grant a petition if the Secretary finds that the petition
				contains evidence that, assuming no other evidence was considered, provides an
				adequate basis for determining that an amended test method would more
				accurately promote energy or water use efficiency.
								(iv)Effect on
				other requirementsThe granting of a petition by the Secretary
				under this paragraph shall create no presumption with respect to the
				determination of the Secretary that the proposed test procedure meets the
				requirements of paragraphs (2) and (3).
								(v)Rulemaking
									(I)In
				generalExcept as provided in subclause (II), not later than the
				end of the 18-month period beginning on the date of granting a petition, the
				Secretary shall publish an amended test method or a determination not to amend
				the test method.
									(II)ExtensionThe
				Secretary may extend the period described in subclause (I) for 1 additional
				year.
									(III)Direct final
				ruleThe Secretary may adopt a consensus test procedure in
				accordance with the direct final rule procedure established under section
				325(p).
									;
				
				(2)by striking
			 subsection (c); and
				(3)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
				7.Amendments to
			 home appliance test methodsSection 323(b) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6293(b)) (as amended by section 5(c)) is amended by
			 adding at the end the following:
			
				(23)Refrigerator
				and freezer test procedure
					(A)In
				generalNot later than 90 days after the date on which the
				Secretary publishes the final standard rule that was proposed on September 27,
				2010, the Secretary shall finalize the interim final test procedure rule
				proposed on December 16, 2010, with such subsequent modifications to the test
				procedure or standards as the Secretary determines to be appropriate and
				consistent with this part.
					(B)Rulemaking
						(i)InitiationNot
				later than January 1, 2012, the Secretary shall initiate a rulemaking to amend
				the test procedure described in subparagraph (A) only to incorporate measured
				automatic icemaker energy use.
						(ii)Final
				ruleNot later than December 31, 2012, the Secretary shall
				publish a final rule regarding the matter described in clause (i).
						(24)Additional
				home appliance test procedures
					(A)Amended test
				procedure for clothes washersNot later than October 1, 2011, the
				Secretary shall publish a final rule amending the residential clothes washer
				test procedure.
					(B)Amended test
				procedure for clothes dryers
						(i)In
				generalNot later than 180 days after the date of enactment of
				this paragraph, the Secretary shall publish an amended test procedure for
				clothes dryers.
						(ii)RequirementThe
				amendments to the test procedure shall be limited to modifications requiring
				that tested dryers are run until the cycle (including cool down) is ended by
				automatic termination controls, if equipped with those
				controls.
						.
		8.
			 Credit for Energy Star smart appliancesSection 324A of the Energy Policy and
			 Conservation Act (42 U.S.C. 6294a) is amended by adding at the end the
			 following:
			
				(e)Credit for
				Smart AppliancesNot later than 180 days after the date of
				enactment of this subsection, after soliciting comments pursuant to subsection
				(c)(5), the Administrator of the Environmental Protection Agency, in
				cooperation with the Secretary, shall determine whether to update the Energy
				Star criteria for residential refrigerators, refrigerator-freezers, freezers,
				dishwashers, clothes washers, clothes dryers, and room air conditioners to
				incorporate smart grid and demand response
				features.
				.
		9.Video game
			 console energy efficiency study
			(a)In
			 generalPart B of title III of the Energy Policy and Conservation
			 Act is amended by inserting after section 324A (42 U.S.C. 6294a) the
			 following:
				
					324B.Video game
				console energy efficiency study
						(a)Initial
				study
							(1)In
				generalNot later than 1 year after the date of enactment of this
				section, the Secretary shall conduct a study of—
								(A)video game
				console energy use; and
								(B)opportunities for
				energy savings regarding that energy use.
								(2)InclusionsThe
				study under paragraph (1) shall include an assessment of all power-consuming
				modes and media playback modes of video game consoles.
							(b)Action on
				completionOn completion of the initial study under subsection
				(a), the Secretary shall determine, by regulation, using the criteria and
				procedures described in section 325(n)(2), whether to initiate a process for
				establishing minimum energy efficiency standards for video game console energy
				use.
						(c)Follow-Up
				studyIf the Secretary determines under subsection (b) that
				standards should not be established, the Secretary shall conduct a follow-up
				study in accordance with subsection (a) by not later than 3 years after the
				date of the
				determination.
						.
			(b)Application
			 dateSubsection (nn)(1) of section 325 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295) (as redesignated by section 5(d)(1)) is
			 amended by inserting or section 324B after subsection
			 (l), (u), or (v) each place it appears.
			10.Refrigerator
			 and freezer standardsSection
			 325(b) of the Energy Policy and Conservation Act (42 U.S.C. 6295(b)) is amended
			 by striking paragraph (4) and inserting the following:
			
				(4)Refrigerators,
				refrigerator-freezers, and freezers manufactured as of January 1, 2014
					(A)Definition of
				built-in product classIn this paragraph, the term built-in
				product class means a refrigerator, freezer, or refrigerator with a
				freezer unit that—
						(i)is 7.75 cubic
				feet or greater in total volume and 24 inches or less in cabinet depth (not
				including doors, handles, and custom front panels);
						(ii)is designed to
				be totally encased by cabinetry or panels attached during installation;
						(iii)is designed to
				accept a custom front panel or to be equipped with an integral factory-finished
				face;
						(iv)is designed to
				be securely fastened to adjacent cabinetry, walls, or floors; and
						(v)has 2 or more
				sides that are not—
							(I)fully finished;
				and
							(II)intended to be
				visible after installation.
							(B)Maximum energy
				use
						(i)In
				generalBased on the test procedure in effect on July 9, 2010,
				the maximum energy use allowed in kilowatt hours per year for each product
				described in the table contained in clause (ii) (other than refrigerators and
				refrigerator-freezers with total refrigerated volume exceeding 39 cubic feet
				and freezers with total refrigerated volume exceeding 30 cubic feet) that is
				manufactured on or after January 1, 2014, is specified in the table contained
				in that clause.
						(ii)Standards
				equationsThe allowed maximum energy use referred to in clause
				(i) is as follows:
							
								
									
										Standards
						Equations
										
										Product
						Description
										
										Automatic Defrost
						Refrigerator-Freezers
										
										Top
						Freezer w/o TTD ice7.35 AV+ 207.0
										
										Top
						Freezer w/ TTD ice7.65 AV+ 267.0
										
										Side
						Freezer w/o TTD ice3.68 AV+ 380.6
										
										Side
						Freezer w/ TTD ice7.58 AV+304.5
										
										Bottom
						Freezer w/o TTD ice3.68 AV+ 367.2
										
										Bottom
						Freezer w/ TTD ice4.0 AV+ 431.2
										
										Manual & Partial
						Automatic Refrigerator-Freezers 
										
										Manual
						Defrost7.06 AV+ 198.7
										
										Partial
						Automatic7.06 AV+198.7
										
										All Refrigerators
						
										
										Manual
						Defrost7.06AV+198.7
										
										Automatic
						Defrost7.35 AV+ 207.0
										
										All Freezers 
										
										Upright
						with manual defrost5.66 AV+ 193.7
										
										Upright
						with automatic defrost8.70 AV+ 228.3
										
										Chest with
						manual defrost7.41 AV+ 107.8
										
										Chest with
						automatic defrost10.33 AV+ 148.1
										
										Automatic Defrost
						Refrigerator-Freezers–Compact Size 
										
										Top
						Freezer and Bottom Freezer10.80 AV+ 301.8
										
										Side
						Freezer6.08 AV+ 400.8
										
										Manual & Partial
						Automatic Refrigerator-Freezers–Compact Size 
										
										Manual
						Defrost8.03 AV+ 224.3
										
										Partial
						Automatic5.25 AV+ 298.5
										
										All Refrigerators–Compact
						Size 
										
										Manual
						defrost8.03 AV+ 224.3
										
										Automatic
						defrost9.53 AV+ 266.3
										
										All Freezers–Compact Size
						
										
										Upright
						with manual defrost8.80 AV+ 225.7
										
										Upright
						with automatic defrost10.26 AV+ 351.9
										
										Chest9.41AV+ 136.8
										
										Automatic Defrost
						Refrigerator-Freezers–Built-ins 
										
										Top
						Freezer w/o TTD ice7.84 AV+ 220.8
										
										Side
						Freezer w/o TTD ice3.93 AV+ 406.0
										
										Side
						Freezer w/ TTD ice8.08 AV+ 324.8
										
										Bottom
						Freezer w/o TTD ice3.91 AV+ 390.2
										
										Bottom
						Freezer w/ TTD ice4.25 AV+ 458.2
										
										All Refrigerators–Built-ins
						
										
										Automatic
						Defrost7.84 AV+ 220.8
										
										All Freezers–Built-ins
						
										
										Upright
						with automatic defrost9.32 AV+ 244.6.
										
									
								
							
						(iii)Final
				rules
							(I)In
				generalExcept as provided in subclause (II), after the date of
				publication of each test procedure change made pursuant to section 323(b)(23),
				in accordance with the procedures described in section 323(e)(2), the Secretary
				shall publish final rules to amend the standards specified in the table
				contained in clause (ii).
							(II)ExceptionThe
				standards amendment made pursuant to the test procedure change required under
				section 323(b)(23)(B) shall be based on the difference between—
								(aa)the average
				measured automatic ice maker energy use of a representative sample for each
				product class; and
								(bb)the value
				assumed by the Department of Energy for ice maker energy use in the test
				procedure published pursuant to section 323(b)(23)(A).
								(III)ApplicabilitySection
				323(e)(3) shall not apply to the rules described in this clause.
							(iv)Final
				ruleThe Secretary shall publish any final rule required by
				clause (iii) by not later than the later of the date that is 180 days
				after—
							(I)the date of
				enactment of this clause; or
							(II)the date of
				publication of a final rule to amend the test procedure described in section
				323(b)(23).
							(v)New product
				classesThe Secretary may establish 1 or more new product classes
				as part of the final amended standard adopted pursuant to the test procedure
				change required under section 323(b)(23)(B) if the 1 or more new product
				classes are needed to distinguish among products with automatic
				icemakers.
						(vi)Effective
				dates of standards
							(I)Standards
				amendment for first revised test procedureA standards amendment
				adopted pursuant to a test procedure change required under section
				323(b)(23)(A) shall apply to any product manufactured as of January 1,
				2014.
							(II)Standards
				amendment after revised test procedure for icemaker energyAn
				amendment adopted pursuant to a test procedure change required under section
				323(b)(23)(B) shall apply to any product manufactured as of the date that is 3
				years after the date of publication of the final rule amending the
				standards.
							(vii)Slope and
				intercept adjustments
							(I)In
				generalWith respect to refrigerators, freezers, and
				refrigerator-freezers, the Secretary may, by rule, adjust the slope and
				intercept of the equations specified in the table contained in clause
				(ii)—
								(aa)based on the
				energy use of typical products of various sizes in a product class; and
								(bb)if
				the average energy use for each of the classes is the same under the new
				equations as under the equations specified in the table contained in clause
				(ii).
								(II)DeadlineIf
				the Secretary adjusts the slope and intercept of an equation described in
				subclause (I), the Secretary shall publish the final rule containing the
				adjustment by not later than July 1, 2011.
							(viii)EffectA
				final rule published under clause (iii) pursuant to the test procedure change
				required under section 323(b)(23)(B) or pursuant to clause (iv) shall not be
				considered to be an amendment to the standard for purposes of section
				325(m).
						.
		11.Room air
			 conditioner standardsSection
			 325(c) of the Energy Policy and Conservation Act (42 U.S.C. 6295(c)) is amended
			 by adding at the end the following:
			
				(3)Minimum energy
				efficiency ratio of room air conditioners manufactured on or after June 1,
				2014
					(A)In
				generalBased on the test procedure in effect on July 9, 2010,
				the minimum energy efficiency ratios of room air conditioners manufactured on
				or after June 1, 2014, shall not be less than that specified in the table
				contained in subparagraph (B).
					(B)Minimum energy
				efficiency ratiosThe minimum energy efficiency ratios referred
				to in subparagraph (A) are as follows:
						
							
								
									Product DescriptionMinimum EER
									
								
								
									Without Reverse Cycle
						w/Louvers
									
									<6,000
						Btu/h11.2
									
									6,000 to
						7,999 Btu/h11.2
									
									8,000-13,999 Btu/h11.0
									
									14,000 to
						19,999 Btu/h10.8
									
									20,000-27,999 Btu/h9.4
									
									≥28,000
						Btu/h9.0
									
									Without Reverse Cycle w/o
						Louvers
									
									<6,000
						Btu/h10.2
									
									6,000 to
						7,999 Btu/h10.2
									
									8,000-10,999 Btu/h9.7
									
									11,000-13,999 Btu/h9.6
									
									14,000 to
						19,999 Btu/h9.4
									
									≥20,000
						Btu/h9.4
									
									With Reverse Cycle
						
									
									<20,000
						w/Louvers Btu/h9.9
									
									≥ 20,000
						w/Louvers Btu/h9.4
									
									<14,000
						w/o Louvers Btu/h9.4
									
									≥14,000
						w/o Louvers Btu/h8.8
									
									Casement
									
									Casement
						Only9.6
									
									Casement-Slider10.5.
									
								
							
						
					(C)Final
				rule
						(i)In
				generalNot later than July 1, 2011, pursuant to the test
				procedure adopted by the Secretary on January 6, 2011, the Secretary shall
				amend the standards specified in the table contained in subparagraph (B) in
				accordance with the procedures described in section 323(e)(2).
						(ii)Standby and
				off mode energy consumption
							(I)In
				generalThe Secretary shall integrate standby and off mode energy
				consumption into the amended energy efficiency ratios standards required under
				clause (i).
							(II)RequirementsThe
				amended standards described in subclause (I) shall reflect the levels of
				standby and off mode energy consumption that meet the criteria described in
				section 325(o).
							(iii)Applicability
							(I)Amendment of
				standardSection 323(e)(3) shall not apply to the amended
				standards described in clause (i).
							(II)Amended
				standardsThe amended standards required by this subparagraph
				shall apply to products manufactured on or after June 1,
				2014.
							.
		12.Uniform efficiency
			 descriptor for covered water heatersSection 325(e) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(e)) is amended by adding at the end the
			 following:
			
				(5)Uniform
				efficiency descriptor for covered water heaters
					(A)DefinitionsIn
				this paragraph:
						(i)Covered water
				heaterThe term covered water heater means—
							(I)a water heater;
				and
							(II)a storage water
				heater, instantaneous water heater, and unfired water storage tank (as defined
				in section 340).
							(ii)Final
				ruleThe term final rule means the final rule
				published under this paragraph.
						(B)Publication of
				final ruleNot later than 180 days after the date of enactment of
				this paragraph, the Secretary shall publish a final rule that establishes a
				uniform efficiency descriptor and accompanying test methods for covered water
				heaters.
					(C)PurposeThe
				purpose of the final rule shall be to replace with a uniform efficiency
				descriptor—
						(i)the energy factor
				descriptor for water heaters established under this subsection; and
						(ii)the thermal
				efficiency and standby loss descriptors for storage water heaters,
				instantaneous water heaters, and unfired water storage tanks established under
				section 342(a)(5).
						(D)Effect of final
				rule
						(i)In
				generalNotwithstanding any other provision of this title,
				effective beginning on the effective date of the final rule, the efficiency
				standard for covered water heaters shall be denominated according to the
				efficiency descriptor established by the final rule.
						(ii)Effective
				dateThe final rule shall take effect 1 year after the date of
				publication of the final rule under subparagraph (B).
						(E)Conversion
				factor
						(i)In
				generalThe Secretary shall develop a mathematical conversion
				factor for converting the measurement of efficiency for covered water heaters
				from the test procedures in effect on the date of enactment of this paragraph
				to the new energy descriptor established under the final rule.
						(ii)ApplicationThe
				conversion factor shall apply to models of covered water heaters affected by
				the final rule and tested prior to the effective date of the final rule.
						(iii)Effect on
				efficiency requirementsThe conversion factor shall not affect
				the minimum efficiency requirements for covered water heaters otherwise
				established under this title.
						(iv)UseDuring
				the period described in clause (v), a manufacturer may apply the conversion
				factor established by the Secretary to rerate existing models of covered water
				heaters that are in existence prior to the effective date of the rule described
				in clause (v)(II) to comply with the new efficiency descriptor.
						(v)PeriodSubclause
				(E) shall apply during the period—
							(I)beginning on the
				date of publication of the conversion factor in the Federal Register;
				and
							(II)ending on April
				16, 2015.
							(F)ExclusionsThe
				final rule may exclude a specific category of covered water heaters from the
				uniform efficiency descriptor established under this paragraph if the Secretary
				determines that the category of water heaters—
						(i)does not have a
				residential use and can be clearly described in the final rule; and
						(ii)are effectively
				rated using the thermal efficiency and standby loss descriptors applied (on the
				date of enactment of this paragraph) to the category under section
				342(a)(5).
						(G)OptionsThe
				descriptor set by the final rule may be—
						(i)a
				revised version of the energy factor descriptor in use on the date of enactment
				of this paragraph;
						(ii)the thermal
				efficiency and standby loss descriptors in use on that date;
						(iii)a revised
				version of the thermal efficiency and standby loss descriptors;
						(iv)a hybrid of
				descriptors; or
						(v)a
				new approach.
						(H)ApplicationThe
				efficiency descriptor and accompanying test method established under the final
				rule shall apply, to the maximum extent practicable, to all water heating
				technologies in use on the date of enactment of this paragraph and to future
				water heating technologies.
					(I)ParticipationThe
				Secretary shall invite interested stakeholders to participate in the rulemaking
				process used to establish the final rule.
					(J)Testing of
				alternative descriptorsIn establishing the final rule, the
				Secretary shall contract with the National Institute of Standards and
				Technology, as necessary, to conduct testing and simulation of alternative
				descriptors identified for consideration.
					(K)Existing
				covered water heatersA covered water heater shall be considered
				to comply with the final rule on and after the effective date of the final rule
				and with any revised labeling requirements established by the Federal Trade
				Commission to carry out the final rule if the covered water heater—
						(i)was manufactured
				prior to the effective date of the final rule; and
						(ii)complied with
				the efficiency standards and labeling requirements in effect prior to the final
				rule.
						.
		13.
			 Clothes dryersSection
			 325(g)(4) of the Energy Policy and Conservation Act (42 U.S.C. 6295(g)(4)) is
			 amended by adding at the end the following:
			
				(D)Minimum energy
				factors for clothes dryers
					(i)In
				generalBased on the test procedure in effect as of July 9, 2010,
				clothes dryers manufactured on or after January 1, 2015, shall comply with the
				minimum energy factors specified in the table contained in clause (ii).
					(ii)New
				standardsThe minimum energy factors referred to in clause (i)
				are as follows:
						
							
								
									Product DescriptionEF
									
								
								
									Vented
						Electric Standard3.17
									
									Vented
						Electric Compact 120V3.29
									
									Vented
						Electric Compact 240V3.05
									
									Vented
						Gas2.81
									
									Vent-Less
						Electric Compact 240V2.37
									
									Vent-Less
						Electric Combination Washer/Dryer1.95
									
								
							
						
					(iii)Final
				rule
						(I)Requirements
							(aa)In
				generalThe final rule to amend the clothes dryer test procedure
				adopted pursuant to section 323(b)(24)(B) shall amend the energy factors
				standards specified in the table contained in clause (ii) in accordance with
				the procedures described in section 323(e)(2).
							(bb)Representative
				sampleTo establish a representative sample of compliant
				products, the Secretary shall select a sample of minimally compliant dryers
				that automatically terminate the drying cycle at not less than 4 percent
				remaining moisture content.
							(II)Standby and
				off mode energy consumption
							(aa)IntegrationThe
				Secretary shall integrate standby and off mode energy consumption into the
				amended standards required under subclause (I).
							(bb)RequirementsThe
				amended standards described in item (aa) shall reflect levels of standby and
				off mode energy consumption that meet the criteria described in section
				325(o).
							(III)Applicability
							(aa)Amendment of
				standardSection 323(e)(3) shall not apply to the amended
				standards described in subclause (I).
							(bb)Amended
				standardsThe amended standards required by this clause shall
				apply to products manufactured on or after January 1, 2015.
							(iv)Other
				standardsAny dryer energy conservation standard that takes
				effect after the date of enactment of this subparagraph but before the amended
				standard required by this subparagraph shall not
				apply.
					.
		14.Standards for
			 clothes washersSection
			 325(g)(9) of the Energy Policy and Conservation Act (42 U.S.C. 6295(g)(9)) is
			 amended by striking subparagraph (B) and inserting the following:
			
				(B)Amendment of
				standards
					(i)Products
				manufactured on or after January 1, 2015
						(I)In
				generalBased on the test procedure in effect on July 9, 2010,
				clothes washers manufactured on or after January 1, 2015, shall comply with the
				minimum modified energy factors and maximum water factors specified in the
				table contained in subclause (II).
						(II)StandardsThe
				minimum modified energy factors and maximum water factors referred to in
				subclause (I) are as follows:
							
								
									
										MEFWF
										
										Top
						Loading—Standard1.728.0
										
										Top
						Loading—Compact1.2614.0
										
										Front
						Loading—Standard2.24.5
										
										Front
						Loading—Compact (less than 1.6 cu. ft. capacity) 1.728.0.
										
									
								
							
						(ii)Products
				Manufactured on or after January 1, 2018
						(I)In
				generalBased on the test procedure in effect on July 9, 2010,
				top-loading clothes washers manufactured on or after January 1, 2018, shall
				comply with the minimum modified energy factors and maximum water factors
				specified in the table contained in subclause (II).
						(II)StandardsThe
				minimum modified energy factors and maximum water factors referred to in
				subclause (I) are as follows:
							
								
									
										MEFWF
										
										Top
						Loading—Standard2.06.0
										
										Top
						Loading—Compact1.8111.6.
										
									
								
							
						(iii)Final
				rule
						(I)In
				generalThe final rule to amend the clothes washer test procedure
				adopted pursuant to section 323(b)(24)(A) shall amend the standards described
				in clauses (i) and (ii) in accordance with the procedures described in section
				323(e)(2).
						(II)Standby and
				off mode energy consumption
							(aa)IntegrationThe
				Secretary shall integrate standby and off mode energy consumption into the
				amended modified energy factor standards required under subclause (I).
							(bb)RequirementsThe
				amended modified energy factor standards described in item (aa) shall reflect
				levels of standby and off mode energy consumption that meet the criteria
				described in section 325(o).
							(III)Applicability
							(aa)Amendment of
				standardSection 323(e)(3) shall not apply to the amended
				standards described in subclause (I).
							(bb)Amended
				standards for products manufactured on or after January 1,
				2015Amended standards required by this clause that are based on
				clause (i) shall apply to products manufactured on or after January 1,
				2015.
							(cc)Amended
				standards for products manufactured on or after January 1,
				2018Amended standards required by this clause that are based on
				clause (ii) shall apply to products manufactured on or after January 1,
				2018.
							.
		15.DishwashersSection 325(g)(10) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(g)(10)) is amended—
			(1)by striking subparagraph (A);
			(2)by redesignating subparagraph (B) as
			 subparagraph (D); and
			(3)by inserting before subparagraph (D) (as
			 redesignated by paragraph (2)) the following:
				
					(A)Dishwashers
				manufactured on or after January 1, 2010A dishwasher
				manufactured on or after January 1, 2010, shall—
						(i)for a standard
				size dishwasher, not exceed 355 kilowatt hours per year and 6.5 gallons per
				cycle; and
						(ii)for a compact
				size dishwasher, not exceed 260 kilowatt hours per year and 4.5 gallons per
				cycle.
						(B)Dishwashers
				manufactured on or after January 1, 2013A dishwasher
				manufactured on or after January 1, 2013, shall—
						(i)for a standard
				size dishwasher, not exceed 307 kilowatt hours per year and 5.0 gallons per
				cycle; and
						(ii)for a compact
				size dishwasher, not exceed 222 kilowatt hours per year and 3.5 gallons per
				cycle.
						(C)Requirements of
				final rules
						(i)In
				generalAny final rule to amend the dishwasher test procedure
				after July 9, 2010, and before January 1, 2013, shall amend the standards
				described in subparagraph (B) in accordance with the procedures described in
				section 323(e)(2).
						(ii)Applicability
							(I)Amendment of
				standardSection 323(e)(3) shall not apply to the amended
				standards described in clause (i).
							(II)Amended
				standardsThe amended standards required by this subparagraph
				shall apply to products manufactured on or after January 1,
				2013.
							.
			16.Standards for certain
			 reflector lampsSection 325(i)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6295(i)) is amended by
			 adding at the end the following:
			
				(9)Reflector
				lampsIn conducting rulemakings for reflector lamps after January
				1, 2014, the Secretary shall consider—
					(A)incandescent and
				nonincandescent technologies; and
					(B)a new energy-related
				measure, other than lumens per watt, that is based on the photometric
				distribution of those
				lamps.
					.
		16.17.Petition for
			 amended standardsSection
			 325(n) of the Energy Policy and Conservation Act (42 U.S.C. 6295(n)) is
			 amended—
			(1)by redesignating
			 paragraph (3) as paragraph (5); and
			(2)by inserting
			 after paragraph (2) the following:
				
					(3)Notice of
				decisionNot later than 180 days after the date of receiving a
				petition, the Secretary shall publish in the Federal Register a notice of, and
				explanation for, the decision of the Secretary to grant or deny the
				petition.
					(4)New or amended
				standardsNot later than 3 years after the date of granting a
				petition for new or amended standards, the Secretary shall publish in the
				Federal Register—
						(A)a final rule that
				contains the new or amended standards; or
						(B)a determination
				that no new or amended standards are
				necessary.
						.
			17.18.Prohibited
			 actsSection 332(a) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6302(a)) is amended—
			(1)in paragraph (1),
			 by striking for any manufacturer or private labeler to
			 distribute and inserting for any manufacturer (or representative
			 of a manufacturer), distributor, retailer, or private labeler to offer for sale
			 or distribute;
			(2)by striking
			 paragraph (5) and inserting the following:
				
					(5)for any
				manufacturer (or representative of a manufacturer), distributor, retailer, or
				private labeler—
						(A)to offer for sale
				or distribute in commerce any new covered product that is not in conformity
				with an applicable energy conservation standard established in or prescribed
				under this part; or
						(B)if the standard
				is a regional standard that is more stringent than the base national standard,
				to offer for sale or distribute in commerce any new covered product having
				knowledge (consistent with the definition of knowingly in
				section 333(b)) that the product will be installed at a location covered by a
				regional standard established in or prescribed under this part and will not be
				in conformity with the
				standard;
						;
			(3)in paragraph (6)
			 (as added by section 306(b)(2) of Public Law 110–140 (121 Stat. 1559)), by
			 striking the period at the end and inserting a semicolon;
			(4)by redesignating
			 paragraph (6) (as added by section 321(e)(3) of Public Law 110–140 (121 Stat.
			 1586)) as paragraph (7);
			(5)in paragraph (7)
			 (as so redesignated)—
				(A)by striking
			 for any manufacturer, distributor, retailer, or private labeler to
			 distribute and inserting for any manufacturer (or representative
			 of a manufacturer), distributor, retailer, or private labeler to offer for sale
			 or distribute; and
				(B)by striking the
			 period at the end and inserting a semicolon; and
				(6)by inserting
			 after paragraph (7) (as so redesignated) the following:
				
					(8)for any
				manufacturer or private labeler to distribute in commerce any new covered
				product that has not been properly certified in accordance with the
				requirements established in or prescribed under this part;
					(9)for any
				manufacturer or private labeler to distribute in commerce any new covered
				product that has not been properly tested in accordance with the requirements
				established in or prescribed under this part; and
					(10)for any
				manufacturer or private labeler to violate any regulation lawfully promulgated
				to implement any provision of this
				part.
					.
			18.19.Outdoor
			 lighting
			(a)Definitions
				(1)Covered
			 equipmentSection 340(1) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6311(1)) is amended—
					(A)by redesignating
			 subparagraph (L) as subparagraph (O); and
					(B)by inserting
			 after subparagraph (K) the following:
						
							(L)High light output
				double-ended quartz halogen lamps.
							(M)General purpose
				mercury vapor
				lamps.
							.
					(2)Industrial
			 equipmentSection 340(2)(B) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6311(2)(B)) is amended—
					(A)by striking
			 and before unfired hot water; and
					(B)by inserting
			 after tanks the following: , high light output
			 double-ended quartz halogen lamps, and general purpose mercury vapor
			 lamps.
					(3)New
			 definitionsSection 340 of the Energy Policy and Conservation Act
			 (42 U.S.C. 6311) is amended—
					(A)by redesignating
			 paragraphs (22) and (23) (as amended by sections 312(a)(2) and 314(a) of the
			 Energy Independence and Security Act of 2007 (121 Stat. 1564, 1569)) as
			 paragraphs (23) and (24), respectively; and
					(B)by adding at the
			 end the following:
						
							(25)General
				purpose mercury vapor lampThe term general purpose mercury
				vapor lamp means a mercury vapor lamp (as defined in section 321)
				that—
								(A)has a screw
				base;
								(B)is designed for
				use in general lighting applications (as defined in section 321);
								(C)is not a
				specialty application mercury vapor lamp; and
								(D)is designed to
				operate on a mercury vapor lamp ballast (as defined in section 321) or is a
				self-ballasted lamp.
								(26)High light
				output double-ended quartz halogen lampThe term high light
				output double-ended quartz halogen lamp means a lamp that—
								(A)is designed for
				general outdoor lighting purposes;
								(B)contains a
				tungsten filament;
								(C)has a rated
				initial lumen value of greater than 6,000 and less than 40,000 lumens;
								(D)has at each end a
				recessed single contact, R7s base;
								(E)has a maximum
				overall length (MOL) between 4 and 11 inches;
								(F)has a nominal
				diameter less than 3/4 inch (T6);
								(G)is designed to be
				operated at a voltage not less than 110 volts and not greater than 200 volts or
				is designed to be operated at a voltage between 235 volts and 300 volts;
								(H)is not a tubular
				quartz infrared heat lamp; and
								(I)is not a lamp
				marked and marketed as a Stage and Studio lamp with a rated life of 500 hours
				or less.
								(27)Specialty
				application mercury vapor lampThe term specialty
				application mercury vapor lamp means a mercury vapor lamp (as defined in
				section 321) that is—
								(A)designed only to
				operate on a specialty application mercury vapor lamp ballast (as defined in
				section 321); and
								(B)is marked and
				marketed for specialty applications only.
								(28)Tubular quartz
				infrared heat lampThe term tubular quartz infrared heat
				lamp means a double-ended quartz halogen lamp that—
								(A)is marked and
				marketed as an infrared heat lamp; and
								(B)radiates
				predominately in the infrared radiation range and in which the visible
				radiation is not of principle
				interest.
								.
					(b)StandardsSection
			 342 of the Energy Policy and Conservation Act (42 U.S.C. 6313) is amended by
			 adding at the end the following:
				
					(g)High light
				output double-Ended quartz halogen lampsA high light output
				double-ended quartz halogen lamp manufactured on or after January 1, 2016,
				shall have a minimum efficiency of—
						(1)27 LPW for lamps
				with a minimum rated initial lumen value greater than 6,000 and a maximum
				initial lumen value of 15,000; and
						(2)34 LPW for lamps
				with a rated initial lumen value greater than 15,000 and less than
				40,000.
						(h)General purpose
				mercury vapor lampsA general purpose mercury vapor lamp shall
				not be manufactured on or after January 1,
				2016.
					.
			(c)PreemptionSection
			 345 of the Energy Policy and Conservation Act (42 U.S.C. 6316) is
			 amended—
				(1)in the first
			 sentence of subsection (a), by striking The and inserting
			 Except as otherwise provided in this section, the; and
				(2)by adding at the
			 end the following:
					
						(i)High light
				output double-Ended quartz halogen lamps
							(1)In
				generalExcept as provided in paragraph (2), section 327 shall
				apply to high light output double-ended quartz halogen lamps to the same extent
				and in the same manner as described in section 325(nn)(1).
							(2)State energy
				conservation standardsAny State energy conservation standard
				that is adopted on or before January 1, 2015, pursuant to a statutory
				requirement to adopt efficiency standard for reducing outdoor lighting energy
				use enacted prior to January 31, 2008, shall not be
				preempted.
							.
				19.20.Standards for
			 commercial furnacesSection
			 342(a) of the Energy Policy and Conservation Act (42 U.S.C. 6313(a)) is amended
			 by adding at the end the following:
			
				(11)Warm air
				furnaces with an input rating of 225,000 Btu per hour or more and manufactured
				on or after the date that is 1 year after the date of enactment of this
				paragraph shall meet the following standard levels:
					(A)Gas-fired units
				shall—
						(i)have a minimum
				combustionthermal
				efficiency of 80 percent;
						(ii)include an
				interrupted or intermittent ignition device;
						(iii)have jacket
				losses not exceeding 0.75 percent of the input rating; and
						(iv)have power
				venting or a flue damper.
						(B)Oil-fired units
				shall have—
						(i)a
				minimum thermal efficiency of 81 percent;
						(ii)jacket losses
				not exceeding 0.75 percent of the input rating; and
						(iii)power venting
				or a flue
				damper.
						.
		20.21.Service over
			 the counter, self-contained, medium temperature commercial
			 refrigeratorsSection 342(c)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6313(c)) is
			 amended—
			(1)in paragraph
			 (1)—
				(A)by redesignating
			 subparagraph (C) as subparagraph (E); and
				(B)by inserting
			 after subparagraph (B) the following:
					
						(C)The term
				service over the counter, self-contained, medium temperature commercial
				refrigerator or (SOC–SC–M) means a medium temperature
				commercial refrigerator—
							(i)with a
				self-contained condensing unit and equipped with sliding or hinged doors in the
				back intended for use by sales personnel, and with glass or other transparent
				material in the front for displaying merchandise; and
							(ii)that has a
				height not greater than 66 inches and is intended to serve as a counter for
				transactions between sales personnel and customers.
							(D)The term
				TDA means the total display area (ft²) of the refrigerated case,
				as defined in AHRI Standard
				1200.
						;
				(2)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
			(3)by inserting
			 after paragraph (3) the following:
				
					(4)Each SOC–SC–M
				manufactured on or after January 1, 2012, shall have a total daily energy
				consumption (in kilowatt hours per day) of not more than 0.6 x TDA +
				1.0.
					.
			21.22.Motor market
			 assessment and commercial awareness program
			(a)FindingsCongress
			 finds that—
				(1)electric motor
			 systems account for about half of the electricity used in the United
			 States;
				(2)electric motor
			 energy use is determined by both the efficiency of the motor and the system in
			 which the motor operates;
				(3)Federal
			 Government research on motor end use and efficiency opportunities is more than
			 a decade old; and
				(4)the Census Bureau
			 has discontinued collection of data on motor and generator importation,
			 manufacture, shipment, and sales.
				(b)DefinitionsIn
			 this section:
				(1)DepartmentThe
			 term Department means the Department of Energy.
				(2)Interested
			 partiesThe term interested parties includes—
					(A)trade
			 associations;
					(B)motor
			 manufacturers;
					(C)motor end
			 users;
					(D)electric
			 utilities; and
					(E)individuals and
			 entities that conduct energy efficiency programs.
					(3)SecretaryThe
			 term Secretary means the Secretary of Energy, in consultation with
			 interested parties.
				(c)AssessmentThe
			 Secretary shall conduct an assessment of electric motors and the electric motor
			 market in the United States that shall—
				(1)include important
			 subsectors of the industrial and commercial electric motor market (as
			 determined by the Secretary), including—
					(A)the stock of
			 motors and motor-driven equipment;
					(B)efficiency
			 categories of the motor population; and
					(C)motor systems
			 that use drives, servos, and other control technologies;
					(2)characterize and
			 estimate the opportunities for improvement in the energy efficiency of motor
			 systems by market segment, including opportunities for—
					(A)expanded use of
			 drives, servos, and other control technologies;
					(B)expanded use of
			 process control, pumps, compressors, fans or blowers, and material handling
			 components; and
					(C)substitution of
			 existing motor designs with existing and future advanced motor designs,
			 including electronically commutated permanent magnet, interior permanent
			 magnet, and switched reluctance motors; and
					(3)develop an
			 updated profile of motor system purchase and maintenance practices, including
			 surveying the number of companies that have motor purchase and repair
			 specifications, by company size, number of employees, and sales.
				(d)Recommendations;
			 updateBased on the assessment conducted under subsection (c),
			 the Secretary shall—
				(1)develop—
					(A)recommendations
			 to update the detailed motor profile on a periodic basis;
					(B)methods to
			 estimate the energy savings and market penetration that is attributable to the
			 Save Energy Now Program of the Department; and
					(C)recommendations
			 for the Director of the Census Bureau on market surveys that should be
			 undertaken in support of the motor system activities of the Department;
			 and
					(2)prepare an update
			 to the Motor Master+ program of the Department.
				(e)ProgramBased
			 on the assessment, recommendations, and update required under subsections (c)
			 and (d), the Secretary shall establish a proactive, national program targeted
			 at motor end-users and delivered in cooperation with interested parties to
			 increase awareness of—
				(1)the energy and
			 cost-saving opportunities in commercial and industrial facilities using higher
			 efficiency electric motors;
				(2)improvements in
			 motor system procurement and management procedures in the selection of higher
			 efficiency electric motors and motor-system components, including drives,
			 controls, and driven equipment; and
				(3)criteria for
			 making decisions for new, replacement, or repair motor and motor system
			 components.
				22.23.Study of
			 compliance with energy standards for appliances
			(a)In
			 generalThe Secretary of Energy shall conduct a study of the
			 degree of compliance with energy standards for appliances, including an
			 investigation of compliance rates and options for improving compliance,
			 including enforcement.
			(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary of
			 Energy shall submit to the appropriate committees of Congress a report
			 describing the results of the study, including any recommendations.
			23.24.Study of
			 direct current electricity supply in certain buildings
			(a)In
			 generalThe Secretary of Energy shall conduct a study—
				(1)of the costs and
			 benefits (including significant energy efficiency, power quality, and other
			 power grid, safety, and environmental benefits) of requiring high-quality,
			 direct current electricity supply in buildings; and
				(2)to determine, if
			 the requirement described in paragraph (1) is imposed, what the policy and role
			 of the Federal Government should be in realizing those benefits.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report describing the
			 results of the study, including any recommendations.
			24.25.Technical
			 corrections
			(a)Title III of
			 Energy Independence and Security Act of 2007—Energy savings through improved
			 standards for appliances and lighting
				(1)Section 325(u) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(u)) (as amended by section 301(c) of the
			 Energy Independence and Security Act of 2007 (121 Stat. 1550)) is
			 amended—
					(A)by redesignating paragraph (7) as paragraph
			 (4); and
					(B)in paragraph (4) (as so redesignated), by
			 striking supplies is and inserting supply
			 is.
					(2)Section 302(b) of
			 the Energy Independence and Security Act of 2007 (121 Stat. 1551) is amended by
			 striking 6313(a) and inserting 6314(a).
				(3)Section 342(a)(6)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6313(a)(6)) (as amended by
			 section 305(b)(2) of the Energy Independence and Security Act of 2007 (121
			 Stat. 1554)) is amended—
					(A)in subparagraph
			 (B)—
						(i)by
			 striking If the Secretary and inserting the following:
							
								(i)In
				generalIf the Secretary
								;
				
						(ii)by
			 striking clause (ii)(II) and inserting subparagraph
			 (A)(ii)(II);
						(iii)by
			 striking clause (i) and inserting subparagraph
			 (A)(i); and
						(iv)by
			 adding at the end the following:
							
								(ii)FactorsIn
				determining whether a standard is economically justified for the purposes of
				subparagraph (A)(ii)(II), the Secretary shall, after receiving views and
				comments furnished with respect to the proposed standard, determine whether the
				benefits of the standard exceed the burden of the proposed standard by, to the
				maximum extent practicable, considering—
									(I)the economic
				impact of the standard on the manufacturers and on the consumers of the
				products subject to the standard;
									(II)the savings in
				operating costs throughout the estimated average life of the product in the
				type (or class) compared to any increase in the price of, or in the initial
				charges for, or maintenance expenses of, the products that are likely to result
				from the imposition of the standard;
									(III)the total
				projected quantity of energy savings likely to result directly from the
				imposition of the standard;
									(IV)any lessening of
				the utility or the performance of the products likely to result from the
				imposition of the standard;
									(V)the impact of any
				lessening of competition, as determined in writing by the Attorney General,
				that is likely to result from the imposition of the standard;
									(VI)the need for
				national energy conservation; and
									(VII)other factors
				the Secretary considers relevant.
									(iii)Administration
									(I)Energy use and
				efficiencyThe Secretary may not prescribe any amended standard
				under this paragraph that increases the maximum allowable energy use, or
				decreases the minimum required energy efficiency, of a covered product.
									(II)Unavailability
										(aa)In
				generalThe Secretary may not prescribe an amended standard under
				this subparagraph if the Secretary finds (and publishes the finding) that
				interested persons have established by a preponderance of the evidence that a
				standard is likely to result in the unavailability in the United States in any
				product type (or class) of performance characteristics (including reliability,
				features, sizes, capacities, and volumes) that are substantially the same as
				those generally available in the United States at the time of the finding of
				the Secretary.
										(bb)Other types or
				classesThe failure of some types (or classes) to meet the
				criterion established under this subclause shall not affect the determination
				of the Secretary on whether to prescribe a standard for the other types or
				classes.
										;
				and
						(B)in subparagraph
			 (C)(iv), by striking An amendment prescribed under this
			 subsection and inserting Notwithstanding subparagraph (D), an
			 amendment prescribed under this subparagraph.
					(4)Section 342(a)(6)(B)(iii) of the Energy
			 Policy and Conservation Act (as added by section 306(c) of the Energy
			 Independence and Security Act of 2007 (121 Stat. 1559)) is transferred and
			 redesignated as clause (vi) of section 342(a)(6)(C) of the Energy Policy and
			 Conservation Act (as amended by section 305(b)(2) of the Energy Independence
			 and Security Act of 2007 (121 Stat. 1554)).
				(5)Section 345 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6316) (as amended by section 312(e) of the Energy
			 Independence and Security Act of 2007 (121 Stat. 1567)) is amended—
					(A)by striking
			 subparagraphs (B) through (G) each place it appears and
			 inserting subparagraphs (B), (C), (D), (I), (J), and (K);
					(B)by striking
			 part A each place it appears and inserting part
			 B; and
					(C)in subsection
			 (a)—
						(i)in
			 paragraph (8), by striking and at the end;
						(ii)in
			 paragraph (9), by striking the period at the end and inserting ;
			 and; and
						(iii)by adding at
			 the end the following:
							
								(10)section 327
				shall apply with respect to the equipment described in section 340(1)(L)
				beginning on the date on which a final rule establishing an energy conservation
				standard is issued by the Secretary, except that any State or local standard
				prescribed or enacted for the equipment before the date on which the final rule
				is issued shall not be preempted until the energy conservation standard
				established by the Secretary for the equipment takes
				effect.
								;
				and
						(D)in subsection (h)(3), by striking
			 section 342(f)(3) and inserting section
			 342(f)(4).
					(6)Section 340(13)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6311(13)) (as amended by
			 section 313(a) of the Energy Independence and Security Act of 2007 (121 Stat.
			 1568)) is amended—
					(A)by striking
			 subparagraphs (A) and (B) and inserting the following:
						
							(A)In
				generalThe term electric motor means any of the
				following:
								(i)A
				motor that is a general purpose T-frame, single-speed, foot-mounting, polyphase
				squirrel-cage induction motor of the National Electrical Manufacturers
				Association, Design A and B, continuous rated, operating on 230/460 volts and
				constant 60 Hertz line power as defined in NEMA Standards Publication
				MG1–1987.
								(ii)A motor
				incorporating the design elements described in clause (i), but is configured to
				incorporate 1 or more of the following variations:
									(I)U-frame
				motor.
									(II)NEMA Design C
				motor.
									(III)Close-coupled
				pump motor.
									(IV)Footless
				motor.
									(V)Vertical solid
				shaft normal thrust motor (as tested in a horizontal configuration).
									(VI)8-pole
				motor.
									(VII)Poly-phase
				motor with a voltage rating of not more than 600 volts (other than 230 volts or
				460 volts, or both, or can be operated on 230 volts or 460 volts, or
				both).
									;
				and
					(B)by redesignating
			 subparagraphs (C) through (I) as subparagraphs (B) through (H),
			 respectively.
					(7)(A)Section 342(b) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6313(b)) is amended—
						(i)in paragraph (1), by striking
			 paragraph (2) and inserting paragraph (3);
						(ii)by redesignating paragraphs (2)
			 and (3) as paragraphs (3) and (4);
						(iii)by inserting after paragraph (1)
			 the following:
							
								(2)Standards
				effective beginning December 19, 2010
									(A)In
				generalExcept for definite purpose motors, special purpose
				motors, and those motors exempted by the Secretary under paragraph (3) and
				except as provided for in subparagraphs (B), (C), and (D), each electric motor
				manufactured with power ratings from 1 to 200 horsepower (alone or as a
				component of another piece of equipment) on or after December 19, 2010, shall
				have a nominal full load efficiency of not less than the nominal full load
				efficiency described in NEMA MG–1 (2006) Table 12–12.
									(B)Fire pump
				electric motorsExcept for those motors exempted by the Secretary
				under paragraph (3), each fire pump electric motor manufactured with power
				ratings from 1 to 200 horsepower (alone or as a component of another piece of
				equipment) on or after December 19, 2010, shall have a nominal full load
				efficiency that is not less than the nominal full load efficiency described in
				NEMA MG–1 (2006) Table 12–11.
									(C)NEMA Design B
				electric motorsExcept for those motors exempted by the Secretary
				under paragraph (3), each NEMA Design B electric motor with power ratings of
				more than 200 horsepower, but not greater than 500 horsepower, manufactured
				(alone or as a component of another piece of equipment) on or after December
				19, 2010, shall have a nominal full load efficiency of not less than the
				nominal full load efficiency described in NEMA MG–1 (2006) Table 12–11.
									(D)Motors
				incorporating certain design elementsExcept for those motors
				exempted by the Secretary under paragraph (3), each electric motor described in
				section 340(13)(A)(ii) manufactured with power ratings from 1 to 200 horsepower
				(alone or as a component of another piece of equipment) on or after December
				19, 2010, shall have a nominal full load efficiency of not less than the
				nominal full load efficiency described in NEMA MG–1 (2006) Table
				12–11.
									;
				and
						(iv)in paragraph (3) (as redesignated
			 by clause (ii)), by striking paragraph (1) each place it appears
			 in subparagraphs (A) and (D) and inserting paragraphs (1) and
			 (2).
						(B)Section 313 of the Energy Independence
			 and Security Act of 2007 (121 Stat. 1568) is repealed.
					(C)The amendments made by—
						(i)subparagraph (A) take effect on
			 December 19, 2010; and
						(ii)subparagraph (B) take effect on
			 December 19, 2007.
						(8)Section 321(30)(D)(i)(III) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6291(30)(D)(i)(III)) (as amended by
			 section 321(a)(1)(A) of the Energy Independence and Security Act of 2007 (121
			 Stat. 1574)) is amended by inserting before the semicolon the following:
			 or, in the case of a modified spectrum lamp, not less than 232 lumens
			 and not more than 1,950 lumens.
				(9)Section 321(30)(T) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6291(30)(T)) (as amended by section 321(a)(1)(B) of
			 the Energy Independence and Security Act of 2007 (121 Stat. 1574)) is
			 amended—
					(A)in clause
			 (i)—
						(i)by
			 striking the comma after household appliance and inserting
			 and; and
						(ii)by
			 striking and is sold at retail,; and
						(B)in clause (ii),
			 by inserting when sold at retail, before is
			 designated.
					(10)Section 325(i) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(i)) (as amended by sections 321(a)(3)(A) and
			 322(b) of the Energy Independence and Security Act of 2007 (121 Stat. 1577,
			 1588)) is amended by striking the subsection designation and all that follows
			 through the end of paragraph (8) and inserting the following:
					
						(i)General service
				fluorescent lamps, general service incandescent lamps, intermediate base
				incandescent lamps, candelabra base incandescent lamps, and incandescent
				reflector lamps
							(1)Energy
				efficiency standards
								(A)In
				generalEach of the following general service fluorescent lamps,
				general service incandescent lamps, intermediate base incandescent lamps,
				candelabra base incandescent lamps, and incandescent reflector lamps
				manufactured after the effective date specified in the tables listed in this
				subparagraph shall meet or exceed the standards established in the following
				tables:
									
										FLUORESCENT LAMPS
										
											
												Lamp TypeNominal Lamp WattageMinimum CRIMinimum
						Average Lamp Efficacy (LPW)Effective Date (Period of Months)
												
											
											
												4-foot medium bi-pin>35 W6975.036
												
												≤35 W4575.0 36
												
												2-foot U-shaped>35 W6968.0 36
												
												 ≤35 W4564.0 36
												
												8-foot slimline >65 W6980.0 18
												
												≤65 W4580.0 18
												
												8-foot high output>100 W6980.0 18
												
												≤100 W4580.0 18.
												
											
										
									
									
										INCANDESCENT REFLECTOR LAMPS
										
											
												Nominal Lamp
						WattageMinimum Average Lamp
						Efficacy (LPW)Effective Date
						(Period of Months)
												
											
											
												 40–5010.536
												
												 51–6611.036
												
												 67–8512.536
												
												 86–11514.036
												
												116–15514.536
												
												156–20515.036.
												
											
										
									
									
										GENERAL SERVICE INCANDESCENT LAMPS
										
											
												Rated Lumen
						RangesMaximum Rated
						WattageMinimum Rated
						LifetimeEffective
						Date
												
											
											
												1490–2600721,000 hrs1/1/2012
												
												1050–1489531,000 hrs1/1/2013
												
												750–1049431,000 hrs1/1/2014
												
												310–749291,000 hrs1/1/2014.
												
											
										
									
									
										MODIFIED SPECTRUM GENERAL SERVICE INCANDESCENT LAMPS
										
											
												Rated Lumen
						RangesMaximum Rated
						WattageMinimum Rated
						LifetimeEffective
						Date
												
											
											
												1118–1950721,000 hrs1/1/2012
												
												788–1117531,000 hrs1/1/2013
												
												563–787431,000 hrs1/1/2014
												
												232–562291,000 hrs1/1/2014.
												
											
										
									
								(B)Application
									(i)Application
				criteriaThis subparagraph applies to each lamp that—
										(I)is intended for a
				general service or general illumination application (whether incandescent or
				not);
										(II)has a medium
				screw base or any other screw base not defined in ANSI C81.61–2006;
										(III)is capable of
				being operated at a voltage at least partially within the range of 110 to 130
				volts; and
										(IV)is manufactured
				or imported after December 31, 2011.
										(ii)RequirementFor
				purposes of this paragraph, each lamp described in clause (i) shall have a
				color rendering index that is greater than or equal to—
										(I)80 for
				nonmodified spectrum lamps; or
										(II)75 for modified
				spectrum lamps.
										(C)Candelabra
				incandescent lamps and intermediate base incandescent lamps
									(i)Candelabra base
				incandescent lampsEffective beginning January 1, 2012, a
				candelabra base incandescent lamp shall not exceed 60 rated watts.
									(ii)Intermediate
				base incandescent lampsEffective beginning January 1, 2012, an
				intermediate base incandescent lamp shall not exceed 40 rated watts.
									(D)Exemptions
									(i)Statutory
				exemptionsThe standards specified in subparagraph (A) shall not
				apply to the following types of incandescent reflector lamps:
										(I)Lamps rated at 50
				watts or less that are ER30, BR30, BR40, or ER40 lamps.
										(II)Lamps rated at
				65 watts that are BR30, BR40, or ER40 lamps.
										(III)R20
				incandescent reflector lamps rated 45 watts or less.
										(ii)Administrative
				exemptions
										(I)PetitionAny
				person may petition the Secretary for an exemption for a type of general
				service lamp from the requirements of this subsection.
										(II)CriteriaThe
				Secretary may grant an exemption under subclause (I) only to the extent that
				the Secretary finds, after a hearing and opportunity for public comment, that
				it is not technically feasible to serve a specialized lighting application
				(such as a military, medical, public safety, or certified historic lighting
				application) using a lamp that meets the requirements of this
				subsection.
										(III)Additional
				criterionTo grant an exemption for a product under this clause,
				the Secretary shall include, as an additional criterion, that the exempted
				product is unlikely to be used in a general service lighting
				application.
										(E)Extension of
				coverage
									(i)PetitionAny
				person may petition the Secretary to establish standards for lamp shapes or
				bases that are excluded from the definition of general service lamps.
									(ii)Increased
				sales of exempted lampsThe petition shall include evidence that
				the availability or sales of exempted incandescent lamps have increased
				significantly since the date on which the standards on general service
				incandescent lamps were established.
									(iii)CriteriaThe
				Secretary shall grant a petition under clause (i) if the Secretary finds
				that—
										(I)the petition
				presents evidence that demonstrates that commercial availability or sales of
				exempted incandescent lamp types have increased significantly since the
				standards on general service lamps were established and likely are being widely
				used in general lighting applications; and
										(II)significant
				energy savings could be achieved by covering exempted products, as determined
				by the Secretary based in part on sales data provided to the Secretary from
				manufacturers and importers.
										(iv)No
				presumptionThe grant of a petition under this subparagraph shall
				create no presumption with respect to the determination of the Secretary with
				respect to any criteria under a rulemaking conducted under this section.
									(v)Expedited
				proceedingIf the Secretary grants a petition for a lamp shape or
				base under this subparagraph, the Secretary shall—
										(I)conduct a
				rulemaking to determine standards for the exempted lamp shape or base;
				and
										(II)complete the
				rulemaking not later than 18 months after the date on which notice is provided
				granting the petition.
										(F)Effective
				dates
									(i)In
				generalIn this paragraph, except as otherwise provided in a
				table contained in subparagraph (A) or in clause (ii), the term effective
				date means the last day of the period of months specified in the table
				after October 24, 1992.
									(ii)Special
				effective dates
										(I)ER, br, and
				bpar lampsThe standards specified in subparagraph (A) shall
				apply with respect to ER incandescent reflector lamps, BR incandescent
				reflector lamps, BPAR incandescent reflector lamps, and similar bulb shapes on
				and after January 1, 2008, or the date that is 180 days after the date of
				enactment of the Energy Independence and Security Act of 2007.
										(II)Lamps between
				2.25–2.75 inches in diameterThe standards specified in
				subparagraph (A) shall apply with respect to incandescent reflector lamps with
				a diameter of more than 2.25 inches, but not more than 2.75 inches, on and
				after the later of January 1, 2008, or the date that is 180 days after the date
				of enactment of the Energy Independence and Security Act of 2007.
										(2)Compliance with
				existing lawNotwithstanding section 332(a)(5) and section
				332(b), it shall not be unlawful for a manufacturer to sell a lamp that is in
				compliance with the law at the time the lamp was manufactured.
							(3)Rulemaking
				before October 24, 1995
								(A)In
				generalNot later than 36 months after October 24, 1992, the
				Secretary shall initiate a rulemaking procedure and shall publish a final rule
				not later than the end of the 54-month period beginning on October 24, 1992, to
				determine whether the standards established under paragraph (1) should be
				amended.
								(B)AdministrationThe
				rule shall contain the amendment, if any, and provide that the amendment shall
				apply to products manufactured on or after the 36-month period beginning on the
				date on which the final rule is published.
								(4)Rulemaking
				before October 24, 2000
								(A)In
				generalNot later than 8 years after October 24, 1992, the
				Secretary shall initiate a rulemaking procedure and shall publish a final rule
				not later than 9 years and 6 months after October 24, 1992, to determine
				whether the standards in effect for fluorescent lamps and incandescent lamps
				should be amended.
								(B)AdministrationThe
				rule shall contain the amendment, if any, and provide that the amendment shall
				apply to products manufactured on or after the 36-month period beginning on the
				date on which the final rule is published.
								(5)Rulemaking for
				additional general service fluorescent lamps
								(A)In
				generalNot later than the end of the 24-month period beginning
				on the date labeling requirements under section 324(a)(2)(C) become effective,
				the Secretary shall—
									(i)initiate a
				rulemaking procedure to determine whether the standards in effect for
				fluorescent lamps and incandescent lamps should be amended so that the
				standards would be applicable to additional general service fluorescent lamps;
				and
									(ii)publish, not
				later than 18 months after initiating the rulemaking, a final rule including
				the amended standards, if any.
									(B)AdministrationThe
				rule shall provide that the amendment shall apply to products manufactured
				after a date which is 36 months after the date on which the rule is
				published.
								(6)Standards for
				general service lamps
								(A)Rulemaking
				before January 1, 2014
									(i)In
				generalNot later than January 1, 2014, the Secretary shall
				initiate a rulemaking procedure to determine whether—
										(I)standards in
				effect for general service lamps should be amended; and
										(II)the exclusions
				for certain incandescent lamps should be maintained or discontinued based, in
				part, on excluded lamp sales collected by the Secretary from
				manufacturers.
										(ii)ScopeThe
				rulemaking—
										(I)shall not be
				limited to incandescent lamp technologies; and
										(II)shall include
				consideration of a minimum standard of 45 lumens per watt for general service
				lamps.
										(iii)Amended
				standardsIf the Secretary determines that the standards in
				effect for general service lamps should be amended, the Secretary shall publish
				a final rule not later than January 1, 2017, with an effective date that is not
				earlier than 3 years after the date on which the final rule is
				published.
									(iv)Phased-in
				effective datesThe Secretary shall consider phased-in effective
				dates under this subparagraph after considering—
										(I)the impact of any
				amendment on manufacturers, retiring and repurposing existing equipment,
				stranded investments, labor contracts, workers, and raw materials; and
										(II)the time needed
				to work with retailers and lighting designers to revise sales and marketing
				strategies.
										(v)Backstop
				requirementIf the Secretary fails to complete a rulemaking in
				accordance with clauses (i) through (iv) or if the final rule does not produce
				savings that are greater than or equal to the savings from a minimum efficacy
				standard of 45 lumens per watt, effective beginning January 1, 2020, the
				Secretary shall prohibit the manufacture of any general service lamp that does
				not meet a minimum efficacy standard of 45 lumens per watt.
									(vi)State
				preemptionNeither section 327 nor any other provision of law
				shall preclude California or Nevada from adopting, effective beginning on or
				after January 1, 2018—
										(I)a final rule
				adopted by the Secretary in accordance with clauses (i) through (iv);
										(II)if a final rule
				described in subclause (I) has not been adopted, the backstop requirement under
				clause (v); or
										(III)in the case of
				California, if a final rule described in subclause (I) has not been adopted,
				any California regulations relating to these covered products adopted pursuant
				to State statute in effect on the date of enactment of the Energy Independence
				and Security Act of 2007.
										(B)Rulemaking
				before January 1, 2020
									(i)In
				generalNot later than January 1, 2020, the Secretary shall
				initiate a rulemaking procedure to determine whether—
										(I)standards in
				effect for general service lamps should be amended; and
										(II)the exclusions
				for certain incandescent lamps should be maintained or discontinued based, in
				part, on excluded lamp sales data collected by the Secretary from
				manufacturers.
										(ii)ScopeThe
				rulemaking shall not be limited to incandescent lamp technologies.
									(iii)Amended
				standardsIf the Secretary determines that the standards in
				effect for general service lamps should be amended, the Secretary shall publish
				a final rule not later than January 1, 2022, with an effective date that is not
				earlier than 3 years after the date on which the final rule is
				published.
									(iv)Phased-in
				effective datesThe Secretary shall consider phased-in effective
				dates under this subparagraph after considering—
										(I)the impact of any
				amendment on manufacturers, retiring and repurposing existing equipment,
				stranded investments, labor contracts, workers, and raw materials; and
										(II)the time needed
				to work with retailers and lighting designers to revise sales and marketing
				strategies.
										(7)Federal
				actions
								(A)Comments of
				Secretary
									(i)In
				generalWith respect to any lamp to which standards are
				applicable under this subsection or any lamp specified in section 346, the
				Secretary shall inform any Federal entity proposing actions that would
				adversely impact the energy consumption or energy efficiency of the lamp of the
				energy conservation consequences of the action.
									(ii)ConsiderationThe
				Federal entity shall carefully consider the comments of the Secretary.
									(B)Amendment of
				standardsNotwithstanding section 325(n)(1), the Secretary shall
				not be prohibited from amending any standard, by rule, to permit increased
				energy use or to decrease the minimum required energy efficiency of any lamp to
				which standards are applicable under this subsection if the action is warranted
				as a result of other Federal action (including restrictions on materials or
				processes) that would have the effect of either increasing the energy use or
				decreasing the energy efficiency of the product.
								(8)Compliance
								(A)In
				generalNot later than the date on which standards established
				pursuant to this subsection become effective, or, with respect to
				high-intensity discharge lamps covered under section 346, the effective date of
				standards established pursuant to that section, each manufacturer of a product
				to which the standards are applicable shall file with the Secretary a
				laboratory report certifying compliance with the applicable standard for each
				lamp type.
								(B)ContentsThe
				report shall include the lumen output and wattage consumption for each lamp
				type as an average of measurements taken over the preceding 12-month
				period.
								(C)Other lamp
				typesWith respect to lamp types that are not manufactured during
				the 12-month period preceding the date on which the standards become effective,
				the report shall—
									(i)be filed with the
				Secretary not later than the date that is 12 months after the date on which
				manufacturing is commenced; and
									(ii)include the
				lumen output and wattage consumption for each such lamp type as an average of
				measurements taken during the 12-month
				period.
									.
				(11)Section 325(l)(4)(A) of the Energy Policy
			 and Conservation Act (42 U.S.C. 6295(l)(4)(A)) (as amended by section
			 321(a)(3)(B) of the Energy Independence and Security Act of 2007 (121 Stat.
			 1581)) is amended by striking only.
				(12)Section
			 327(b)(1)(B) of the Energy Policy and Conservation Act (42 U.S.C.
			 6297(b)(1)(B)) (as amended by section 321(d)(3) of the Energy Independence and
			 Security Act of 2007 (121 Stat. 1585)) is amended—
					(A)in clause (i), by
			 inserting and after the semicolon at the end;
					(B)in clause (ii),
			 by striking ; and and inserting a period; and
					(C)by striking
			 clause (iii).
					(13)Section
			 321(30)(C)(ii) of the Energy Policy and Conservation Act (42 U.S.C.
			 6291(30)(C)(ii)) (as amended by section 322(a)(1)(B) of the Energy Independence
			 and Security Act of 2007 (121 Stat. 1587)) is amended by inserting a period
			 after 40 watts or higher.
				(14)Section 322(b)
			 of the Energy Independence and Security Act of 2007 (121 Stat. 1588) is amended
			 by striking 6995(i) and inserting 6295(i).
				(15)Section 327(c) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6297(c)) (as amended by sections 324(f) of the
			 Energy Independence and Security Act of 2007 (121 Stat. 1594) and section
			 6(e)(2)) is amended—
					(A)in paragraph (6), by striking
			 or after the semicolon at the end;
					(B)in paragraph
			 (9)(B), by striking or at the end;
					(C)in paragraph
			 (10), by striking the period at the end and inserting a semicolon;
					(D)by adding at the
			 end the following:
						
							(11)is a regulation
				for general service lamps that conforms with Federal standards and effective
				dates; or
							(12)is an energy
				efficiency standard for general service lamps enacted into law by the State of
				Nevada prior to December 19, 2007, if the State has not adopted the Federal
				standards and effective dates pursuant to subsection
				(b)(1)(B)(ii).
							.
					(16)Section 325(b)
			 of the Energy Independence and Security Act of 2007 (121 Stat. 1596) is amended
			 by striking 6924(c) and inserting 6294(c).
				(17)This subsection and the amendments made by
			 this subsection take effect as if included in the Energy Independence and
			 Security Act of 2007 (Public Law 110–140; 121 Stat. 1492).
				(b)Energy Policy
			 Act of 2005
				(1)Section
			 325(g)(8)(C)(ii) of the Energy Policy and Conservation Act (42 U.S.C.
			 6295(g)(8)(C)(ii)) (as added by section 135(c)(2)(B) of the Energy Policy Act
			 of 2005) is amended by striking 20°F and inserting
			 −20°F.
				(2)This subsection and the amendment made by
			 this subsection take effect as if included in the Energy Policy Act of 2005
			 (Public Law 109–58; 119 Stat. 594).
				(c)Energy Policy
			 and Conservation Act
				(1)Section 340(2)(B)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6311(2)(B)) is
			 amended—
					(A)in clause (xi),
			 by striking and at the end;
					(B)in clause (xii),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(xiii)other
				motors.
							.
					(2)Section 343(a) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6314(a)) is amended by striking
			 Air-Conditioning and Refrigeration Institute each place it
			 appears in paragraphs (4)(A) and (7) and inserting Air-Conditioning,
			 Heating, and Refrigeration Institute.
				
	
		May 18, 2011
		Reported with amendments
	
